Citation Nr: 1033962	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-35 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for chronic allergic 
rhinitis.

4.  Entitlement to service connection for chronic bronchitis.

5.  Entitlement to service connection for restricted airway 
disease.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety, depression, and posttraumatic 
stress disorder (PTSD).

9.  Entitlement to service connection to sleep apnea, to include 
as secondary to restricted airway disease.

10.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to lumbar spine 
disorder.

11.  Entitlement to service connection for numbness of hands.

12.  Entitlement to service connection for hypertension, to 
include as secondary to an acquired psychiatric disorder.

13.  Entitlement to service connection for chronic headaches, to 
include as secondary to hypertension and/or an acquired 
psychiatric disorder.

14.  Entitlement to service connection for bilateral eye 
disorder.

15.  Entitlement to service connection for bilateral hearing 
loss.

16.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Appellant served on active duty from February 1985 to July 
1985.  Further, the record reflects he had over 20 years of 
service in the National Guard, which included multiple periods of 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated in May 2007 and March 
2009 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

The Appellant and his spouse provided testimony at a hearing 
before the undersigned in December 2009.  A transcript of this 
hearing has been associated with the Appellant's VA claims 
folder.

The Board observes that, in a December 2009 statement, received 
after the Appellant's Board hearing, he indicated that he was not 
claiming numbness of the bilateral hands as there was no medical 
evidence of such and it was a symptom rather than a disability.  
He further stated that he had no present disabilities of the eyes 
or bilateral hearing loss that would be service-connected so he 
would not be pursuing those claims further.  While such 
statements suggest that the Appellant is withdrawing his claims 
of entitlement to service connection for numbness of the 
bilateral hands, a bilateral eye disorder, and bilateral hearing 
loss, he did not unequivocally do so.  Therefore, the Board will 
proceed with an adjudication on these matters.

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required with 
respect to the sinusitis, allergic rhinitis, bronchitis, 
restricted airway disease, knees, acquired psychiatric disorder, 
sleep apnea, GERD, hypertension, chronic headaches, and TDIU 
claims.  Accordingly, these claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the issues adjudicated by this decision 
have been completed.

2.  The record reflects the Appellant's lumbar spine disorder 
originated outside of his military service.

3.  The record reflects the Appellant's preexisting lumbar spine 
disorder, currently diagnosed as degenerative disc disease of the 
lumbar spine, was aggravated as a result of a June 2006 injury 
that occurred while on ACDUTRA.

4.  The competent medical evidence does not reflect the Appellant 
has a chronic disability manifested by numbness of the hands; a 
bilateral eye disorder; or a hearing loss disability as defined 
by VA regulations.


CONCLUSIONS OF LAW

1.  Service connection is warranted for degenerative disc disease 
of the lumbar spine on the basis of aggravation.  38 U.S.C.A. 
§§ 101, 1110, 1111, 1131, 1132, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306 
(2009).

2.  Service connection is not warranted for numbness of the 
hands.  38 U.S.C.A. §§ 101, 1110, 1131, 1132, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2009).

3.  Service connection is not warranted for a bilateral eye 
disorder.  38 U.S.C.A. §§ 101, 1110, 1131, 1132, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.159, 3.303 
(2009).

4.  Service connection is not warranted for a hearing loss 
disability.  38 U.S.C.A. §§ 101, 1110, 1131, 1132, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.159, 3.303, 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Initially, the Board notes that, for the reasons detailed below, 
it concludes that service connection is warranted for a 
degenerative disc disease of the lumbar spine on the basis of 
aggravation; i.e., the benefit sought on appeal with respect to 
this claim is allowed.  Therefore, no further discussion of the 
VCAA is warranted regarding this case as any deficiency has been 
rendered moot.

In regard to the other appellate claims adjudicated by this 
decision, the Board notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that adequate notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Appellant was 
sent pre-adjudication notice via letters dated in June 2006, 
September 2007, and March 2007, all of which are clearly prior to 
the initial unfavorable May 2007 rating decision.  In pertinent 
part, these letters, taken together, informed the Appellant of 
what was necessary to substantiate a service connection claim, 
what information and evidence he must submit, what information 
and evidence will be obtained by VA, and the need for the 
Appellant to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, these letters included 
information regarding disability rating(s) and effective date(s) 
as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Appellant was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied 
regarding the issues adjudicated by this decision.  The 
Appellant's service treatment records are on file, as are various 
post-service VA and private medical records.  Further, the 
Appellant has had the opportunity to present evidence and 
argument in support of his claims, to include at the December 
2009 Board hearing.  Nothing indicates the Appellant has 
identified the existence of any relevant evidence that has not 
been obtained or requested.  The Board acknowledges that no VA 
medical examination has been accorded to the Appellant regarding 
his claims of service connection for numbness of the hands, 
bilateral eye disorder, and/or a hearing loss disability.  
However, as detailed below the Board finds that there is no 
competent medical evidence showing the existence of the claimed 
disabilities at any time during the pendency of this case, which 
is one of the requirements for such development.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is required).  
While the Appellant as a lay person is certainly competent to 
report symptoms, he is not medically qualified to make a 
diagnosis of these claimed disabilities and the record does not 
otherwise reflect treatment for the symptoms of, or a diagnosis 
of, these claimed disabilities.  Moreover, in a December 2009 
statement, the Appellant himself states that he does not have 
disabilities of numbness of the bilateral hands or bilateral 
eyes, or bilateral hearing loss.  Consequently, the Board finds 
that the duty to assist the Appellant has been satisfied in this 
case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Legal criteria - service connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Active service includes any period of ACDUTRA during which the 
individual was disabled from a disease or an injury incurred in 
the line of duty, or a period of INACDUTRA during which the 
veteran was disabled from an injury incurred in the line of duty 
or from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  INACDUTRA includes duty, other than full-time duty, 
prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves 
includes the National Guard.  38 U.S.C.A. § 101(26), (27).   

Analysis - Lumbar spine disorder

Presumptive periods for service connection do not apply to 
ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying presumptions 
of sound condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period).  Thus, service 
connection may be granted for disability resulting from disease 
or injury incurred or aggravated while performing active duty or 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA, but the Appellant, as relevant to his claim 
for service connection for a lumbar spine disorder, which he 
claims was aggravated during a period of ACDTURA, is not entitled 
to the application of the presumption of soundness or the 
presumption of aggravation. 38 U.S.C.A. §§ 101(24), 106, 1110.

Initially, the Board observes that the Appellant's lumbar spine 
disorder was not noted on any of his service examinations, to 
include the most recent such examination conducted in April 2002.  
Nevertheless, the record clearly reflects the Appellant's lumbar 
spine disorder originated outside of his military service.  
Specifically, all of the evidence reflects that this disability 
originated as a result of a 2004 motor vehicle accident that did 
not occur during military service.  There are medical treatment 
records on file to this effect, including the opinions of the 
September 2007 VA examiner and Dr. W (the Appellant's treating 
physician).  Moreover, the Appellant himself has acknowledged 
that this disability preexisted military service, and does not 
contend otherwise.  Rather, his contention is that the disability 
was aggravated by a June 2006 injury that occurred while on 
ACDUTRA.

Therefore, the Board must address whether this preexisting 
disability was  aggravated during his ACDUTRA.  As detailed 
below, the Board finds that such aggravation occurred in this 
case.

The record confirms the Appellant sustained an injury to his 
lumbar spine in June 2006 while on ACDUTRA as documented by the 
service records on file.  Further, a September 2006 line of duty 
determination report reflects that such injury was found to be in 
the line of duty and not due to the Appellant's own misconduct.  
However, the fact that the Appellant was treated for back 
problems during military service does not in and of itself 
support a finding of aggravation.  Temporary or intermittent 
flare-ups of symptoms of a preexisting condition, alone, do not 
constitute sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
In this case, there is evidence which both supports and refutes a 
finding of aggravation based upon the June 2006 injury.

The evidence supporting the finding of aggravation includes the 
September 2006 line of duty determination which found that the 
disability existed prior to service, but that there was 
aggravation for low back pain.  Moreover, a February 2008 
physical evaluation board (PEB) report concluded, in essence, 
that the Appellant was unfit for further service due to his 
lumbar spine disorder, that there was sufficient evidence to 
support a finding that the current impairment existed prior to 
service, and "was subsequently aggravated by such service, and 
rendered [Appellant] unfit."  Further, in a September 2009 
statement, Dr. W opined that the Appellant continued his duties 
until he was simply rendered incapable of doing them during the 
incident in June 2006; and that this clearly exacerbated his 
longstanding lumbar disc problem, converting it to a disabling, 
rather than limiting, condition.  In addition, the Appellant's 
statements and hearing testimony are to the effect that his 
symptomatology permanently increased in severity following the 
June 2006 in-service injury.

The evidence against a finding of aggravation includes the 
opinion of the September 2007 VA examiner, which was based upon a 
physical examination of the Appellant and an accurate 
understanding of his medical history based upon review of his VA 
claims folder.  In pertinent part, the examiner opined that the 
Appellant's lumbar spine disorder was not related to his active 
tour of duty with the National Guard regarding the June 2006 
incident.  The examiner noted that the Appellant's condition was 
documented as chronic and long preexisted prior to the flare-up 
in 2006 and therefore would not be related.  The examiner further 
noted that the Appellant's pain with medication was now less than 
it was prior to the flare-up with the Guard; therefore, 
aggravation was not found at this part.  Moreover, the examiner 
found no clinical or physical evidence to suggest aggravation and 
therefore did not feel that the June 2006 incident aggravated the 
Appellant's chronic back condition as he was neurologically 
intact and the pain was not more severe based on history given by 
the Appellant.

In reviewing the aforementioned findings, the Board observes that 
it is not clear the September 2006 line of duty determination was 
made by a competent medical professional.  Nevertheless, the 
individual who completed this report was presumably aware of the 
requirements of permanent increase in severity when making the 
determination of aggravation, as were those responsible for the 
February 2008 PEB report.  Further, the record reflects that Dr. 
W treated the Appellant for his lumbar spine disorder both before 
and after the June 2006 in-service injury.  As such, Dr. W was 
well aware of the overall nature and severity of the disability 
in making his finding of aggravation.  Moreover, the rationale of 
the September 2007 VA examiner appears to be to the effect that 
there was no aggravation because the Appellant's condition 
responded to the treatment received, and not whether the June 
2006 injury may have resulted in a permanent increase in severity 
prior to such treatment.  The Board also observes that the 
rationale that the injury did not result in neurologic impairment 
does not mean that additional orthopedic did not develop as a 
result thereof.

Moreover, as previously discussed, there is evidence on file in 
the form of in-service findings of aggravation by individuals who 
were presumably aware of the standard for making such a finding, 
and a competent medical opinion in support of such a finding by 
Dr. W who was aware of the nature and severity of the lumbar 
disorder both before and after the June 2006 injury.  There also 
appears to be certain deficiencies in the rationale provided by 
the September 2007 VA examiner's opinion of no aggravation.  
Consequently, the Board finds that, resolving all doubt in the 
Appellant's favor, his lumbar spine disorder, which has been 
diagnosed as degenerative disc disease of the lumbar spine, was 
aggravated during his ACDUTRA and, therefore, service connection 
for such disability is warranted.

Analysis -- Numbness of the hands, bilateral eye disorder, 
hearing loss

In this case, the Board observes that the Appellant has 
complained of numbness of his hands, bilateral eye problems, and 
bilateral hearing problems.  However, nothing on file shows that 
the Appellant has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  
Consequently, his contentions cannot constitute competent medical 
evidence.  See 38 C.F.R. 
§ 3.159(a)(1).  Here, a thorough review of the competent medical 
evidence on file does not reflect the Appellant has ever been 
diagnosed with chronic disability manifested by numbness of the 
hands, a chronic bilateral eye disorder, or bilateral hearing 
loss.  Moreover, in a December 2009 statement, the Appellant 
indicated that there was no medical evidence of numbness of the 
bilateral hands and that he had no present disabilities of the 
eyes or bilateral hearing loss that would be service-connected.  

The Board also observes, with respect to the hearing loss claim, 
that for the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz is 40 decibels or greater; or when the auditory 
threshold for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has 
indicated that the threshold for normal hearing is between 0 and 
20 decibels and that higher thresholds show some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

In this case, the Board finds that there is no competent medical 
evidence documenting a hearing loss disability as defined by 
38 C.F.R. § 3.385.  For example, the most recent audiological 
evaluation of record appears to have been conducted in 
conjunction with the April 2002 service examination, which 
revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
10
0
15
5
0
LEFT
10
0
5
15
20
10

The Board is cognizant of the holding in Jandreau, supra, 
regarding lay observation of symptomatology, but concludes that 
it does not support a finding of chronic disabilities in this 
case.  Although the Appellant is competent to describe his 
symptoms, the record does not reflect that his description of 
such symptoms has actually resulted in competent medical 
diagnoses in this case.  The Court has previously indicated that 
a symptom, such as pain, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
The Board also observes, with respect to the eye disorder claim, 
that vision loss - a refractive error of the eye - is one of the 
specific conditions that VA does not grant service connection 
for, as it is not considered a disability for VA purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9.  Further, as detailed above, 
regulations mandate specific audiological testing to prove the 
existence of a hearing loss disability for VA purposes.  As such, 
it is not a disability that is subject to lay observation for the 
purpose of finding the existence of a current disability.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only presently 
existing conditions," and VA's interpretation of the law 
requiring a present disability for a grant of service connection 
was consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-service 
incident has resulted in a disability).  Simply put, in the 
absence of proof of present disability there can be no valid 
claim.  

In making the above determination, the Board was cognizant of the 
Court's holding in McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007), that the requirement of a current disability is satisfied 
when the claimant had a disability at the time a claim for VA 
disability compensation was filed, or during the pendency of that 
claim, and that a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim.  However, the competent medical 
evidence on file does not reflect treatment for the symptoms of, 
or a diagnosis of, the claimed disabilities of numbness of the 
hands, bilateral eye disorder, or a hearing loss disability as 
defined by VA regulations at any time during the pendency of this 
case.

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine. However, the 
preponderance of the evidence is against the Appellant's claims 
of entitlement to service connection for numbness of hands, a 
bilateral eye disorder, and bilateral hearing loss.  As such, 
that doctrine is not applicable in the instant appeal, and his 
claims must be denied.  38 U.S.C.A. 
§ 5107.


ORDER

Service connection for degenerative disc disease of the lumbar 
spine is granted.

Service connection for numbness of hands is denied.

Service connection for bilateral eye disorder is denied.

Service connection for bilateral hearing loss is denied.


REMAND

Initially, the Board observes that disorders of the Appellant's 
knees were noted at the time of his initial enlistment into 
military service.  For example, he indicated a history of sore 
knees as part of the January 1985 Report of Medical History 
completed in conjunction with his original enlistment 
examination.  The physician's comments section to the Report 
noted, in part, that the knee problems were due to direct trauma, 
but he would be well within a few days.  Accordingly, this 
disability was noted at the time of his enlistment into service.  
The record reflects he was subsequently placed on profile due to 
bilateral knee problems in 1995.  The record also indicates the 
preexisting bilateral knee disorders increased in severity.  
However, no competent medical evidence is of record which 
addresses whether this increase reflects aggravation due to 
military service.  Therefore, the Board finds that such a medical 
examination and opinion is warranted for resolution of this 
claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(when the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions).  

The Board also notes that the exact nature and etiology of the 
Appellant's purported respiratory problems are not clear from the 
evidence of record.  For example, there is a reference to his 
having had asthma as a child as part of his January 1985 
enlistment examination, with the last attack being at age 11.  
There is also a reference to his having had bronchitis in 1985 
while on military duty.  Subsequent service examinations, 
including those conducted in January 1989, January 1993, October 
1997, and April 2002 include notations of seasonal 
sinusitis/allergic rhinitis.  His service treatment records also 
include treatment for cold and cold-like symptoms.  However, it 
is not clear from the evidence of record whether the Appellant 
does, in fact, have a chronic respiratory disorder - to include 
sinusitis, allergic rhinitis, bronchitis, and/or restrictive 
airway disease - and/or whether such a disability was incurred in 
or aggravated by military service.  The Board finds that this 
also warrants a VA medical examination in this case.  Id.

The Board also observes that the Appellant has reported that his 
hypertension and headaches began while he was serving on ACDUTRA 
in 2006.  He is competent to testify to the chronic nature of his 
headaches as well as to report a diagnosis of hypertension.  
Therefore, the Appellant should be afforded a VA examination in 
order to determine the nature and etiology of his hypertension 
and headaches.  Id.

With respect to the acquired psychiatric disorder, the record 
reflects the Appellant has identified two different bases for 
entitlement to service connection.  First, he has indicated that 
he has PTSD due to being jumped on by a sergeant during his first 
year of military service.  See Transcript p. 12.  As such, he has 
indicated that he has PTSD due to an in-service personal assault.  

The Board observes that in Patton v. West, 12 Vet. App. 272, 278 
(1999), the Court pointed out that there are special evidentiary 
procedures for PTSD claims based on personal assault contained in 
VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 
1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11, 
1995) [now M21-MR, Part III, Subpart iv, Chapter 4, Section H].  
In personal assault cases, more particularized requirements are 
established regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence because 
many victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION PROCEDURAL 
MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following: 

If a PTSD claim is based on in-service 
personal assault, evidence from sources 
other than the veteran's service records 
may corroborate the Veteran's account of 
the stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.  
Evidence of behavior changes following the 
claimed assault is one type of relevant 
evidence that may be found in these 
sources. Examples of behavior changes that 
may constitute credible evidence of the 
stressor include, but are not limited to: a 
request for a transfer to another military 
duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in- 
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes may 
constitute credible supporting evidence of 
the stressor and allowing him or her the 
opportunity to furnish this type of 
evidence or advise VA of potential sources 
of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for 
an opinion as to whether it indicates that 
a personal assault occurred.

38 C.F.R. § 3.304(f)(3).

However, it appears the Appellant never raised this aspect of his 
claim prior to the December 2009 hearing.  Consequently, the 
notification letters sent to the Appellant regarding his 
psychiatric disorder claim does not indicate that he was notified 
of the potential alternative sources of evidence for PTSD based 
upon personal assault, nor does it appear the case been developed 
in accord with the guidelines of the Court's holding in Patton, 
and the provisions of 38 C.F.R. § 3.304(f)(3).  The Board notes 
that such development is required even though the record does not 
specifically show a diagnosis of PTSD due to the fact that the 
Appellant has raised the issue of entitlement due to in-service 
assault.

The Appellant has also indicated his psychiatric problems, such 
as anxiety and depression, are secondary to the pain he has 
experienced due to his lumbar spine disorder.  Similarly, he has 
indicated that his GERD developed as a result of the medications 
he has been given for his lumbar spine disorder.  As detailed 
above, the Board has determined that service connection is 
warranted for the lumbar spine disorder.  Therefore, the issue of 
secondary service connection must be addressed.  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt, 
supra.  

In this case, the Board finds that a competent medical 
examination and opinion are necessary to address the issue of 
whether the Appellant's acquired psychiatric disorder and GERD 
are secondary to the lumbar spine disorder now that service 
connection has been established for this disability.  See Colvin, 
supra.

The Appellant has also indicated that his sleep apnea is 
secondary to his restrictive airway disease, and that his 
hypertension, which, in turn causes his chronic headaches, is 
secondary to the stress he experiences as a result of his 
acquired psychiatric disorder.  As such, these secondary issues 
are inextricably intertwined.  Therefore, the Board must defer 
adjudication of these claims until the development deemed 
necessary for the respiratory and psychiatric claims has been 
completed.  In this regard, the Appellant should also be provided 
with proper VCAA notice with respect to the secondary aspect of 
his claims.

Finally, in regard to the TDIU claim, the Board notes that it was 
denied because the Appellant had no service-connected 
disabilities.  However, the Board has determined that service 
connection is warranted for the lumbar spine disorder.  
Nevertheless, the assignment of the appropriate disability rating 
for this disorder is not currently before the Board.  Moreover, 
the development directed by this remand may result in additional 
service-connected disabilities.  Therefore, the TDIU claim is 
also inextricably intertwined with this development, and the 
Board will defer adjudication of this claim as well until it is 
completed.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should send the Appellant 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), that provides the necessary 
notification for claims of PTSD based upon 
allegations of in-service personal assault, 
as outlined by the Court in Patton v. West, 
12 Vet. App. 272 (1999).  

2.  Pertinent to the Appellant's claims of 
entitlement to service connection for sleep 
apnea, GERD, hypertension, and chronic 
headaches, he should be provided proper 
VCAA notice with respect to the secondary 
aspect of such claims. 

3.  The AMC/RO should also obtain the names 
and addresses of all medical care providers 
who have treated the Appellant for his 
knees, respiratory problems, psychiatric 
problems, GERD, hypertension, headaches, 
and sleep apnea since September 2009.  
After securing any necessary release, the 
AMC/RO should obtain those records not on 
file.  All reasonable attempts should be 
made to obtain such records.  If any 
records cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Appellant must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  After obtaining any additional records 
to the extent possible, the Appellant 
should be should be afforded the 
appropriate medical examinations to 
evaluate the current nature and etiology of 
his claimed disabilities, as specified 
below.  The claims folder should be made 
available to the examiners for review 
before the examinations; the examiners must 
indicate that the claims folder was 
reviewed.  In rendering any opinion, the 
examiners must consider the full record, to 
include all medical and lay evidence of 
record regarding the incurrence of the 
Appellant's claimed disorders and the 
continuity of symptomatology.  All opinions 
expressed should be accompanied by 
supporting rationale.

Orthopedic

Following evaluation of the Appellant, the 
examiner must identify the Appellant's 
chronic disabilities of the bilateral knees 
and, for any such disability found to be 
present, the examiner must express an 
opinion as to whether it is as likely as 
not (50 percent or greater likelihood) such 
disability(ies) was incurred in or 
aggravated by his military service.  By 
aggravation the Board means a permanent 
increase in the severity of the underlying 
disability beyond its natural progression.

Respiratory

Following evaluation of the Appellant, the 
examiner must identify the Appellant's 
chronic respiratory disorders, to include 
sinusitis, bronchitis, and allergic 
rhinitis and, for any such disability found 
to be present, the examiner must express an 
opinion as to whether it is as likely as 
not (50 percent or greater likelihood) such 
disability(ies) was incurred in or 
aggravated by his military service.  By 
aggravation the Board means a permanent 
increase in the severity of the underlying 
disability beyond its natural progression.

Gastrointestinal

The Appellant should be afforded an 
examination to determine whether his 
current acquired psychiatric disorder 
and/or GERD are secondary to his lumbar 
spine disorder for which service connection 
has been established by this decision.  The 
examiner(s) must express an opinion as to 
whether it is as likely as not that the 
pertinent disability was caused by or 
aggravated by the now service-connected 
lumbar spine disorder.  

Hypertension & Headaches

Following evaluation of the Appellant, the 
examiner should indicate whether he has 
current diagnoses of hypertension and 
headaches.  Additionally, for any such 
disability found to be present, the 
examiner must express an opinion as to 
whether it is as likely as not (50 percent 
or greater likelihood) such disability had 
its clinical onset during service or is 
otherwise related to his military service.  

Psychiatric

The examiner must first identify all of the 
Appellant's currently diagnosed acquired 
psychiatric disorders, to include PTSD, 
according to the requirements of American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

If the Appellant does have the appropriate 
PTSD diagnosis, the examiner should also 
determine whether any in-service 
stressor(s), to include an in-service 
personal assault, is the cause of this 
condition. The examiner should specify the 
stressor(s) that provided the basis of the 
diagnosis.

If the Appellant is found to currently 
have another type of acquired psychiatric 
disorder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current disability 
found during the examination had its 
clinical onset during service or is 
otherwise related to his military service.

5.  Then, the RO/AMC should undertake any 
additional development so indicated by the 
record, to include additional medical 
examinations for any other claims currently 
pending, to include on a secondary basis, 
if warranted. 

6.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report(s) to 
ensure that it is/they are responsive to 
and in compliance with the directives of 
this remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Appellant's claims should 
be readjudicated based on the entirety of 
the evidence.  If the claims remain 
denied, the Appellant and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
Appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  

The Appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


